Citation Nr: 0402396	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.  
The appellant is the veteran's spouse.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2002 determination, in which the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO), denied entitlement to Chapter 35 educational assistance 
benefits to the appellant on the basis that the delimiting 
date for eligibility had expired.


FINDINGS OF FACT

1.  The veteran was awarded a permanent and total disability 
rating based on individual unemployability in an August 22, 
1991, rating decision.

2.  A certificate of eligibility was mailed to the appellant 
in October 1991 informing her that she was entitled to 
receive education benefits, and that her education benefits 
had to be used before the delimiting date of August 22, 2001.  

3.  The RO informed the appellant in March 2002 that her 
delimiting date under Chapter 35 expired on August 22, 2201, 
and that her enrollment request had exceeded the maximum time 
allowable under the program.  

4.  There is no evidence that the appellant was prevented 
from initiating or completing the chosen program of education 
within the period of eligibility because of a physical or 
mental disability, nor has she made such an allegation.





CONCLUSION OF LAW

There is no legal entitlement to an extension of the 
delimiting date beyond August 22, 2001, for educational 
benefits pursuant to the Survivors' and Dependents' 
Educational Assistance Program under the provisions of 
Chapter 35, Title 38, United States Code, to include 
entitlement to reimbursement for education expenses incurred. 
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3046, 
21.3047 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action date August 22, 1991, the veteran was found 
to be permanently and totally disabled due to individual 
unemployability.  Entitlement to benefits under Chapter 35 
was established.  

A certificate of eligibility was mailed to the appellant (the 
veteran's wife), in October 1991 informing her that she was 
entitled to receive education benefits in pursuit of her 
bachelor degree, and had a maximum entitlement of 45 months 
and that her education benefits had to be used before August 
22, 2001, the date eligibility ended.  

Education awards (VA Forms 22-8945) from November 1991, April 
1992, June 1992, July 1992, October r1997, January 1998, and 
July 1998 all listed delimiting dates of August 22, 2001.  

In January 2002 and February 2002, enrollment certifications 
were received by VA from the certifying official at a 
vocational-technical school regarding enrollment beginning in 
January 2002 and ending in May 2002.  

In an undated document (presumably mailed in March 2002), the 
RO informed the appellant that her delimiting date under 
Chapter 35 expired on August 22, 2001, and that her 
enrollment request had exceeded the maximum time allowable 
under the program.  

The appellant submitted her notice of disagreement in March 
2002.  

In the appellant's December 2002 substantive appeal, she 
wrote that in October 2001, she called the Muskogee office to 
see if she was entitled to Chapter 35 benefits, and was told 
that she was, and that it understood that there might be 
times when she would not be able to go to school due to the 
veteran's illness, and that she therefore did not have a 
delimiting date.  She wrote that she talked to a VA counselor 
who confirmed that she was eligible, and sent the necessary 
information to Muskogee.  She wrote that the business office 
came to get her out of class to see if she was going to pay, 
and she explained that she was under Chapter 35.  She 
indicated that she called VA in March and that they informed 
her that they had made a mistake in telling her that she did 
not have a delimiting date.  She also wrote that she should 
be reimbursed for January, February, and March 2002, and that 
her delimiting date should be extended beyond the 45-month 
period.  


Analysis

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35. See Barger v. Principi, 16 Vet. App.132, 138 (2002).  In 
any event, the Board finds that the provisions of VCAA have 
been met.  The appellant has been informed, via a Statement 
of the Case, and in a correspondence with the VA of the 
nature of the evidence needed to substantiate her claim.  All 
evidence necessary for the determination that needs to be 
made has been obtained.  Consequently, no further 
notification or assistance is necessary.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, in the instant case, it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant seeks an extension of the delimiting date 
beyond August 22, 2001, for DEA benefits under the provisions 
of Chapter 35, and also seeks entitlement to retroactive 
reimbursement for education expenses. 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability. 38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2003).  
Eligibility extends 10 years from whichever of the following 
last occurs:

(a) the date on which the Secretary first finds the spouse 
from whom eligibility is derived has a service-connected 
total disability permanent in nature;

(b) the date of death of the spouse from whom eligibility is 
derived who dies while a total disability evaluated as 
permanent in nature was in existence; or

(c) the date on which the Secretary determines that the 
spouse from whom eligibility is derived died of a service- 
connected disability.

38 U.S.C.A. § 3512(b)(1) (West 2002).  The beginning date of 
the 10-year period of eligibility for a spouse of a veteran 
with a permanent and total disability evaluation effective 
after November 30, 1968, is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse. 38 U.S.C.A. § 
3512(b)(1)(A) (West 2002); 38 C.F.R. § 21.3046(a)(2)(ii) 
(2003).

The period of eligibility cannot exceed 10 years and can be 
extended only as provided in paragraph (d) of 38 C.F.R. § 
21.3046 (2003) or 38 C.F.R. § 21.3047. 38 C.F.R. § 21.3046 
(c) (2003).  Under 38 C.F.R. § 21.3047, an eligible spouse 
shall be granted an extension of the applicable period of 
eligibility as otherwise determined by section 21.3046 
provided the spouse: (1) applies for the extension within the 
appropriate time limit; (2) was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable period of eligibility because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse or surviving 
spouse; (3) provides VA with any requested evidence tending 
to show that the requirements of (2) have been met, and (4) 
is otherwise eligible for payment of educational assistance 
for the training pursuant to the provisions of Chapter 35, 
Title 38, United States Code. 38 C.F.R. § 21.3047 (2003).  
Application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or October 1, 
1980, whichever date is latest. 38 U.S.C.A. § 3512(b)(2) 
(West 2002).

The Board has reviewed the record fully; however, the 
appellant's claim must be denied.  There is no statutory or 
regulatory provision allowing for an extension of the 
appellant's delimiting date based on the reasons asserted.  
The appellant has not asserted and the evidence does not show 
that the appellant was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable period of eligibility because of a 
physical or mental disability that did not result from her 
willful misconduct.  As such, there is no basis for an 
extension of her delimiting date beyond August 22, 2001, for 
DEA benefits.  The Board has no legal authority to award the 
appellant reimbursement for her education expenses incurred 
after the delimiting date had passed.  Therefore, the claim 
must be denied as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board acknowledges the appellant's argument that she and 
the veteran were misinformed by VA representatives regarding 
her entitlement to education benefits.  In regard to what the 
appellant may have been led to believe regarding her 
entitlement to VA benefits, the United States Court of 
Appeals for Veterans Claims (Court) rejected a similar 
argument in Harvey v. Brown, 6 Vet. App. 416 (1994).  In that 
case, the Court found that a claimant may not be deemed to 
have entitlement to statutorily prescribed education benefits 
if he does not meet the statutory eligibility criteria 
established by Congress, regardless of whether the claimant 
claims entitlement to those benefits on the basis of his 
assertion that misleading or erroneous information was 
provided to him regarding education benefits. Harvey, 6 Vet. 
App. at 424.  Therefore, in this regard, the appellant's 
claim must also fail.

While the Board is sympathetic to the appellant's 
contentions, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  There is no legal basis to find the appellant 
eligible for an extension of the delimiting date for DEA 
benefits under Chapter 35 beyond August 22, 2001.  Just as 
there is no legal entitlement to extension of the delimiting 
date, there is likewise no provision in law that would permit 
the Board to authorize reimbursement of any expenses 
associated with the appellant's education beyond the 
delimiting date.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law. See 
Sabonis, 6 Vet. App. 426.






ORDER

Entitlement to an extension of the delimiting date beyond 
August 22, 2001, for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under the provisions of Chapter 35, Title 38, United 
States Code, to include entitlement to retroactive 
reimbursement for education expenses, is denied.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



